628 F.2d 935
Willie Sheeks BANDY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 78-1378.
United States Court of Appeals,Sixth Circuit.
June 25, 1980.

James S. Cox, Weston, Cox, Arnoult & May, Scott F. May, Memphis, Tenn., for plaintiff-appellant.
W. J. Michael Cody, U. S. Atty., Memphis, Tenn., Nicholas Gilman, Trial Atty., Raymond J. Coughlan, Jr., Mark A. Dombroff, Aviation Section Civ. Div., U. S. Dept. of Justice, Washington, D.C., for defendant-appellee.
Before LIVELY, MERRITT and KENNEDY, Circuit Judges.

ORDER

1
Appellant appeals from judgment for the United States in her suit brought under the Federal Tort Claims Act, 28 U.S.C. § 2674.  Appellant had sued for the wrongful death of her husband who was killed when the private plane he was piloting crashed while he was attempting to land near Jackson, Mississippi, allegedly because the air traffic control towers negligently failed to give him up-to-date information about the weather conditions, specifically about thunderstorms.  The District Court, after a bench trial, found that while the controllers may have been negligent in failing to give this information, this failure was not a proximate cause of the accident.  The District Court found there was no thunderstorm in the immediate vicinity to cause the crash.  Rather, the sole cause of the accident was the pilot's negligence.


2
Findings of fact by the trial judge are to be upheld unless clearly erroneous.  Rule 52(a), Fed.R.Civ.Pro.  We have examined the record and conclude the District Court's findings of fact are not clearly erroneous.  We affirm the judgment for the reasons stated in the District Court's opinion filed June 29, 1978, reported at 492 F.Supp. 13 (W.D.Tenn.1980).